Exhibit 10.80

AMENDMENT NO. 2

TO THE WEBMD HEALTH CORP. SUPPLEMENTAL BONUS PROGRAM

TRUST AGREEMENT

THIS AMENDMENT is made to be effective as of January 9, 2012:

WHEREAS, WebMD Health Corp. (the “Company”) and Peter Anevski (the “Trustee”)
are parties to the WebMD Health Corp. Supplemental Bonus Program Trust Agreement
(as Amended and Restated Effective as of March 15, 2008) (the “Trust
Agreement”);

WHEREAS, the Trust Agreement established a Governing Committee comprised of
Wayne Gattinella and Anthony Vuolo;

WHERES, due to organizational changes, the members of the Governing Committee
are being changed; and

WHEREAS, the Company and the Trustee have the right to amend the Trust Agreement
on behalf of the Company from time to time.

NOW, THEREFORE, the Trust Agreement is hereby amended as follows:

1.

The “Governing Committee” shall be comprised of Anthony Vuolo and Douglas
Wamsley, or any successors as may be appointed by the Compensation Committee of
the Board of Directors of WebMD Health Corp. in the future.

2.

Except as provided herein, the provisions of the Trust Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment to
be effective as of the day and year first written above.

 

TRUSTEE     WEBMD HEALTH CORP.         /s/ Peter Anevski             /s/ Douglas
W. Wamsley Peter Anevski     Douglas W. Wamsley     EVP & General Counsel